DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 8/1/2022, in which claims 1, 9, and 17 was amended, and claims 1 – 2, 5 – 10, 13 – 17, and 19 - 26  was presented for further examination.
3.	Claims 1 – 2, 5 – 10, 13 – 17, and 19 - 26 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Response to Arguments
5.	Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. (see Remarks below).




Remarks
6.1	As per rejection of claim 1, under 35 USC 112, applicant argues in substance in pages 8 – 9 with the aid fig 4 to explain “wherein the respective location is located outside of the at least one additional tile”.
	Examiner understand the applicant argument that is referring to tiles outside the tile of interest, however, claim limitation “location is located outside of the at least one additional tile” can be construed as including tiles that are outside the circle in figure 4, the rejection is maintained.
6.3	As per amended claim 1, applicant argues in substance in pages Chapman et al (US 2008/0071465 A1), Maurer et al (US 2015/0370828 A1), and Johnson et al (US 2015/0256277 A1) does not disclose determining, with a processor, weather-related information for the respective location based upon a weighted aggregation of both (a) the at least one of the weather data or radar data that was retrieved from the data structure for the respective tile that includes the respective location and (b) the at least one of the weather data or radar data  that was received from the data structure for the at least one additional tile that does not include the respective location.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Chapman et al (US 2008/0071465 A1), Maurer et al (US 2015/0370828 A1), and Johnson et al (US 2015/0256277 A1) specifically disclose determining, with a processor, weather-related information for the respective location based upon a weighted aggregation of both (a) the at least one of the weather data or radar data that was retrieved from the data structure for the respective tile that includes the respective location and (b) the at least one of the weather data or radar data  that was received from the data structure for the at least one additional tile that does not include the respective location (Chapman: para.[0117] and para.[0248]).
	Chapman discloses assessing of road traffic condition  based on traffic related data (see abstract). Data are obtain from a database or road network  that provides information regarding road network  in one or more geographical areas. The obtained information may include particular portion of road segment of interest. (see para.[0117]). The request road traffic condition may be obtained from network or database and may include aggregated  traffic condition information of multiple road segments (i.e. tile) in particular geographical area (see para.[0248]). 
	Johnson discloses prediction of weather related  data and alert the user of the outcome.  A geographical area weather data is collected and used to determine whether  weather variable  threshold is violated  for the associated location (see abstract).  An alert is provided to the user,  the system determines  one or more alert geographical tiles of interest that are affected. The geographical tiles represent a unique geographical region. The weather data is retrieved from one or more geographical tiles and provided to the user (see para.[0036]).
	As explained above, Chapman discloses aggregation of data from multiple segments (i.e.) of geographical area  while  Johnson provides weather alert or prediction from multiple tiles of geographical area. It is obvious to one of ordinary skill in the art to substitute weather related information of Johnson with traffic data of Chapman because traffic data can also include weather related information.
6.4	Thus the rejection is maintained.

Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  The claims recite “wherein the respective location is located outside of the at least one additional tile”. The specification does not provide support for this limitation. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	The amended claims 1, 9, and 17 recites “wherein the respective location is located outside of the at least one additional tile”. Paragraph 0044 of the applicant specification explained the composition of the additional tiles. Upon further review of this paragraph and the specification as a whole, it appears there is no adequate support for this limitation in the specification because the specification only explains the area covered by the selected circle and that area includes additional tiles that are adjacent to the selected tiles. The claim is directed to areas outside of the adjacent tiles of the selected tile which was not supported by the specification.
	Thus, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 2, 5 – 7, 9 – 10, 13 – 15, 17, and 19 – 26 are rejected under 35 U.S.C. 103(a) as obvious over Chapman et al (US 2008/0071465 A1), in view of Maurer et al (US 2015/0370828 A1), in view of Johnson et al (US 2015/0256277 A1).
As per claim 1, Chapman et al (US 2008/0071465 A1) discloses,
A method comprising: receiving at least one of weather data or radar data (para.[0032]; “obtained road traffic condition information data” and para.[0209]; “data sources include, but are not limited to, sources of current and past weather conditions”).
wherein the weather data or radar data is captured by one or more remote weather stations or weather radar stations positioned at different locations (para.[0032]; “obtained road traffic condition information data may include multiple data samples, including data samples provided by mobile data sources (e.g., vehicles), data readings from road-based traffic sensors (e.g., loop sensors embedded in road pavement), and data from other data sources”).
causing the at least one of the weather data or radar data to be stored in a data structure (Fig.8 #820; “Store data sample” and para.[0175]; “information about current conditions at the time of the forecast generation (e.g., current traffic, weather, or other
conditions)”) .  
and determining, with a processor, weather-related information for the respective location based upon a weighted aggregation of both (a) the at least one of the weather data or radar data that was retrieved from the data structure for the respective tile that includes the respective location and (b) the at least one of the weather data or radar data  that was received from the data structure for the at least one additional tile that does not include the respective location (para.[0248]; “display aggregate comparative traffic conditions information for multiple road segments (e.g., multiple road segments along a particular route, or in a particular geographic area)”, thus, particular geographical area  is interpreted as respective tile).
	Chapman does not specifically disclose wherein causing the at least one of the weather data or radar data to be stored comprises causing the at least one of the weather data or radar data to be stored in a tree structure, for a respective tile, retrieving the at least one of the weather data or radar data from the data structure, wherein the respective tile is one of the plurality of tiles.
	However, Maurer et al (US 2015/0370828 A1) in an analogous art discloses,
wherein causing the at least one of the weather data or radar data to be stored comprises causing the at least one of the weather data or radar data to be stored in a tree structure organized based on relative locations of a plurality of tiles (para.[0020]; “map database organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data into traversable data structure, such as a quadtree, other tree data structure, any other suitable data structure”).
each tile of the plurality of tiles being associated with a respective geographical region (para.[0005]; “each tile corresponding to a respective portion of the geographic area”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.
	Neither Chapman nor Maurer specifically disclose for a respective tile, retrieving the at least one of the weather data or radar data from the data structure, wherein the respective tile is one of the plurality of tiles and includes a respective location, retrieving the at least one of the weather data or radar data from the data structure for at least one additional tile of the plurality of tiles, wherein the at least one additional tile is located within a predefined region corresponding to the respective location, and the respective location is located outside of the at least one additional tile.
	However, Johnson et al (US 2015/0256277 A1) in an analogous art discloses,
for a respective tile, retrieving the at least one of the weather data or radar data from the data structure (para.[0036]; “determining one or more location-enabled devices each having a location that falls within an alert geographical tile of the one or more alert geographical tiles; retrieving a portion of the alert from an alert database”)
wherein the respective tile is one of the plurality of tiles and includes a respective location (para.[0037]; “the alert notification server determining one or more location-enabled devices each having a location that falls within an alert geographical tile of the one or more alert geographical tiles”).
retrieving the at least one of the weather data or radar data from the data structure for at least one additional tile of the plurality of tiles (para.[0219]; “distance from the strike location radiates out in all directions to define a circle having its center at the strike location in an alert geographical tile at the center of the one or more alert geographical tiles that represent the alert region and the body of the circle defined by one or more additional alert geographical tiles radiating out from the strike location”).
wherein the at least one additional tile is located within a predefined region corresponding to the respective location (para.[0036]; “retrieving a portion of the alert from an alert database”, para.[0217]; “data is received from lightning networks, source networks for lightning information”, and para.[0219]; “distance from the strike location radiates out in all directions to define a circle having its center at the strike location in an alert geographical tile at the center of the one or more alert geographical tiles that represent the alert region and the body of the circle defined by one or more additional alert geographical tiles radiating out from the strike location”).
and the respective location is located outside of the at least one additional tile (para.[0219]; “the body of the circle defined by one or more additional alert geographical tiles radiating out from the strike location. All of these alert geographical tiles represent the point-based, circular alert region”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Johnson  into the combined teaching of Chapman and Maurer to provide real-time weather status that informs the user of impending danger within the user area of interest.
	
As per claim 2, the rejection of claim 1 is incorporated and further Johnson et al (US 2015/0256277 A1) discloses,
further comprising defining the plurality of tiles, each tile being associated with a different respective geographical region (para.[0156]; “a geographical region representing the location of the device called a Tile” and para.[0180]; “The Location of the Alert is converted to one or more affected tiles, which may be referred to as a collection or plurality of tiles”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Johnson  into the combine teaching of Chapman and Maurer to provide real-time weather status that inform the user of impending danger within the user area of interest.
As per claim 5, the rejection of claim 4 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein retrieving the at least one of the weather data or radar data from the data structure comprises querying the tree structure so as to retrieve the at least one of the weather data or radar data that is within a predefined distance from a respective location (para.[0020]; “the map database 20 organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data
into traversable data structure, such as a quadtree, other tree data structure” and para.[0023]; “index the geospatial data to prepare the searchable geospatial data
for subsequent queries”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 6, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein determining weather-related information comprises weighting the at least one of the weather data or radar data that was retrieved from the data structure based upon at least one of a distance from a respective location for which weather-related information is to be determined or a time associated with the at least one of the weather data or radar data (para.[0042]; “as whether the corresponding geographic area is near the user's home, place of work, or places the user frequently visits. …….. the expected future use of map data can depend on
the estimated likelihood the user is visiting the corresponding geographic area on a one-time or otherwise infrequent trip”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 7, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
further comprising identifying weather data values or radar data values that are outliers and excluding weather data values or radar data values identified as outliers from a determination of the weather-related information (para.[0042]; “server 212 can include, for each tile, an identifier of the version of the tile or a timestamp, for example. The mapping application 210 can store the identifier along with the tile, so that tiles with searchable geospatial data can be aged out of the cache 220, correctly and timely replaced with newer versions, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

 Claims 9 – 10, 13, and 14 – 15 are apparatus claim corresponding to method claims 1 – 2, 5, and 6 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2, 5, and 6 – 7 respectively above.

Claims 17 and 19 - 20 are computer program product claim corresponding to method claims 1 and 5 - 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 5 - 6 respectively above

As per claim 21, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein causing the at least one of the weather data or the radar data to be stored in a tree structure comprises causing the weather data to be stored in a first R-tree and causing the radar data to be stored in a second R-tree (para.[0020]; “map database organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data into traversable data structure, such as a quadtree, other tree data structure, any other suitable data structure”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.
 
As per claim 22, the rejection of claim 21 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein retrieving the at least one of the weather data or the radar data comprises spatially querying at least one of the first R-tree or the second R-tree, respectively, based on a location of the respective tile (para.[0020]; “map database organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data into traversable data structure, such as a quadtree, other tree data structure, any other suitable data structure” and para.[0023]; “geospatial data request processor 42 can receive a request for searchable geospatial data from the client device 14, identify relevant tiles, and provide the tiles to the client device 14 for immediate use”).”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 23, the rejection of claim 21 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein retrieving the at least one of the weather data or the radar data comprises spatially querying at least one of the first R-tree or the second R-tree, respectively, based on a location of the respective tile in order to obtain the weather data or the radar data for tiles within a predefined distance of the respective tile (para.[0003]; “mapping application typically receives a user query specifying a geographic location, obtains a digital map from a network server, and
provides the digital map via a user interface”, para.[0015]; “query can be executed for multiple tiles”, and para.[0042]; “para.[0042]; “as whether the corresponding geographic area is near the user's home, place of work, or places the user frequently visits. …….. the expected future use of map data can depend on the estimated likelihood the user is visiting the corresponding geographic area on a one-time or otherwise infrequent trip”).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 24, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein in an instance the at least one of the weather data or the radar data is utilized by a road navigational system the tiles associated with geographical regions that encompass only a body of water are not created by a tile service (para.[0003]; “mapping application typically receives a user query specifying a geographic location, obtains a digital map from a network server, and provides the digital map via a user interface” and para.[0038]; “map tiles in an example implementation include vector-based descriptions of geographic features, such as
roads, buildings, bodies of water, and forested areas. The map tiles also can include text labels and raster (bitmap) imagery. The network server 212 can provide, with every map tile, an indication of a location to which the map tile corresponds”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 25, the rejection of claim 1 is incorporated and further Johnson et al (US 2015/0256277 A1) discloses,
wherein the size of the plurality of tiles is based upon a granularity of the weather-related information (para.[0222]; “each of the one or more alert geographical tiles are the defined size of the plurality of geographical tiles” and para.[0291]; “the plurality of geographical locations and the one or more weather variables for the number of time periods within the weather forecast, each of the plurality of geographical tiles representative of a unique geographic projection of a rendered geographical area of defined size”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Johnson  into the combine teaching of Chapman and Maurer to provide real-time weather status that inform the user of impending danger within the user area of interest.

As per claim 26, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein the plurality of tiles are created by a tile service that is configured to be operated in an offline manner and to be updated without impacting the determination of the weather-related information (para.[0052]; “To prevent the client device from generating incorrect search results in the offline mode, a new tile with searchable geospatial content for the relevant tile is generated (block 310) and provided to the client device (block 312). Using the update tile and some of the previously cached tiles, the client device can rebuild the search index”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

9.	Claims 8 and 16 are under 35 U.S.C. 103(a) as obvious over Chapman et al (US 2008/0071465 A1), in view of Maurer et al (US 2015/0370828 A1), in view of Johnson et al (US 2015/0256277 A1), and further in view of Moore et al (US 2013/0332057 A1).
As per claim 8, the rejection of claim 1 is incorporated, Chapman et al (US 2008/0071465 A1), Maurer et al (US 2015/0370828 A1), and Johnson et al (US 2015/0256277 A1) does not specifically disclose wherein determining weather-related information comprises identifying one or more tiles associated with hazardous driving conditions based upon the weather-related information and wherein the method further comprises causing an indication of the one or more tiles associated with hazardous driving.
	However, Moore et al (US 2013/0332057 A1) in an analogous art discloses,
wherein determining weather-related information comprises identifying one or more tiles associated with hazardous driving conditions based upon the weather-related information and wherein the method further comprises causing an indication of the one or more tiles associated with hazardous driving conditions to be provided (para.[0137]; “the dynamic road condition objects 1110 are tiles generated by a set of servers that monitor and generate data regarding road conditions” and para.[0138]; “the road condition data in some embodiments also includes other information such as weather conditions ( e.g., rain, snow, etc.) and surface road conditions ( e.g., ice on the road, wet conditions, construction, rough road conditions, etc.).”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Moore into the combine teaching of Chapman, Maurer, and Johnson to include wherein determining weather-related information comprises identifying one or more tiles associated with hazardous driving conditions based upon the weather-related information and wherein the method further comprises causing an indication of the one or more tiles associated with hazardous driving. The modification would be obvious because one of ordinary skill in the art would be able to display traffic data on a map for easy navigation (Moore: para.[0002]).

Claim 16 is an apparatus claim corresponding to method claim 8, and rejected under the same reason set forth in connection to the rejection of claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



9/10/2022